DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on November 20, 2020 has been received. Claims 1, 2, 5, 6, and 9-11 are currently pending, of which claims 5 and 6 are withdrawn.
Claims 1, 2, and 9-11 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on November 20, 2020.
Claim Objections
Claim 1 is objected to because of the following informalities: “a relational expression of d2 < d1 is satisfied where d1 is a volume ratio of fiber material per unit volume 1 cm3 of the glove base element, and d2 is a volume ratio of fiber material per unit volume 1 cm3 of the inner glove” should read “d1 is a volume ratio of fiber material per unit volume 1 cm3 of the glove base element, d2 is a volume ratio of fiber material per unit volume 1 cm3 of the inner glove, and a relational expression of d2 < d1 is satisfied,” to enhance clarity.
 objected to because of the following informalities: “d3 is not less than 70 volume % and not more than 100 volume %, where d3 is a volume ratio of solid contents per unit volume 1 cm3 of the second resin coating” should read “d3 is a volume ratio of solid contents per unit volume 1 cm3 of the second resin coating, and d3 is not less than 70 volume % and not more than 100 volume %,” to enhance clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US PG Pub 2013/0219588) in view of Thompson et al. (herein Thompson)(US PG Pub 2009/0055992), further in view of Tschirch et al. (herein Tschirch)(US Patent No. 4,454,611), further in view of Topolkaraev et al. (herein Topolkaraev)(US PG Pub 2016/0108564), further in view of Zaggl et al. (herein Zaggl)(US PG Pub 2011/0179549).
Regarding claim 1, Nakagawa discloses a supporting glove (1, see at least Figs. 2-3) comprising:
a glove base element (2) made of fiber material (see paragraphs 0035-0039); and
a first resin coating (3) applied to at least a part of an outer surface of the glove base element (see Figs. 2-3 and paragraphs 0035, 0044-0046, and 0053).
Nakagawa discloses wherein the first resin coating is impregnated into the superficial layer of the glove body (see Fig. 3 and paragraph 0045) and appears to depict wherein a penetration ratio of the first resin coating with respect to a thickness of the glove base element is not less than 5% and not more than 75% (see Fig. 3), but fails to explicitly disclose such a ratio.
However, Thompson teaches glove having a coating layer (see Fig. 4 and paragraphs 0034-0038 and 0046-0048), wherein a penetration ratio of the first resin coating with respect to a thickness of the glove base element is approximately 50% (i.e., halfway through the thickness as described in paragraph 0046, and therefore not less than 5% and not more than 75% as claimed), so as to create adhesion between the coating and the glove without creating discomfort for the wearer (see paragraph 0046).
Therefore, based on Thompson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically provided Nakagawa’s resin coating with a penetration ratio, with respect to a thickness of the 
Nakagawa also fails to disclose wherein the glove also includes an inner glove made of fiber material provided inside the glove base element, wherein a cuff of the inner glove and a cuff of the glove base element are bonded to each other, and a relational expression of d2 < d1 is satisfied where d1 is a volume ratio of fiber material per unit volume 1 cm3 of the glove base element, and d2 is a volume ratio of fiber material per unit volume 1 cm3 of the inner glove.
However, Tschirch teaches a glove (G) having a glove base element (18) made of fiber material (see column 3, lines 2-18), a coating layer (24) applied to an outer surface of the glove base element (see Figs. 1-3 and column 3, line 19-59), and an inner glove (28) made of fiber material provided inside the glove base element (see Figs. 1-3 and column 3, lines 41-59), wherein a cuff (32) of the inner glove and a cuff (30) of the glove base element are bonded to each other (see column 3, line 66 – column 4, line 18; Tschirch discloses wherein the cuffs are sewn or otherwise secured to one another, thus forming a bond, i.e., “something that binds or restrains” or “a uniting or binding element or force,” inasmuch as claimed; see definitions 1 and 4 of “bond” via Merriam-Webster.com – the Examiner notes that claim 1 does not require the bond to be a chemical bond, an adhesive bond, or any other type of specific bond), so as to provide puncture resistance and thermal insulation to the glove, and to prevent ingress of water between the glove layers (see column 3, lines 41-58 and column 4, lines 3-18).
Therefore, based on Tschirch’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Nakagawa’s glove to further include an inner glove made of fiber material provided inside the 
Tschirch further teaches wherein the glove base element is made of a tight, twill weave with superior wear resistance (see column 3, lines 19-28), while the inner glove may be made of a felt of various weight, to provide qualities such as thermal insulation (see column 3, lines 42-59), and therefore reasonably suggests that the inner glove is less dense than the glove base element.
Furthermore, Nakagawa teaches wherein the glove base element may be made of a wide variety of known fibers/fabrics with different densities and gauges, depending on the application of the glove (see paragraph 0036-0040).
However, Nakagawa and Tschirch fail to explicitly teach wherein a relational expression of d2 < d1 is satisfied where d1 is a volume ratio of fiber material per unit volume 1 cm3 of the glove base element, and d2 is a volume ratio of fiber material per unit volume 1 cm3 of the inner glove.
However, based on Tschirch’s and Nakagawa’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of fabric or felt weight/density/gauge such that the inner glove would be made of a less dense felt than the tight, twill weave glove base element in order to achieve an optimal configuration to provide a desired level of loft/thermal insulation, as taught by Tschirch (see above), since discovering the optimum or workable ranges of fabric weight/density/gauge involves only routine skill in the art. See MPEP 2144.05.
See MPEP 2144.07.
Nakagawa and Tschirch further fail to explicitly teach wherein d2 is 10 volume % or more and 26 volume % or less, wherein d2 is a volume ratio of the fiber material per unit volume 1cm3 of the inner glove.
However, Topolkaraev teaches a multifunctional fabric usable in garments and clothing accessories such as gloves (see Abstract and paragraph 0100) having a fiber volume ratio between 10% and 26% per cubic centimeter (see paragraph 0017, Topolkaraev teaches wherein the pore volume may be between 15% to 80% per cubic centimeter, and thus the fiber volume ratio would be between 20% and 85%), so as to enhance flexibility and lightweightness of the fabric, and to allow water vapors to escape from the body during use (see paragraph 0017).
Therefore, based on Topolkaraev’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fiber volume ratio of the inner glove such that d2 would be 10 volume % or more and 26 volume % or less, wherein d2 is a volume ratio of the fiber material per unit volume 1cm3 of the inner glove, as doing so would enhance flexibility and lightweightness of the inner glove, and allow water vapors to escape from the body during use.
The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
not bonded to each other.
However, Zaggl teaches a glove (10) having an outer glove base element (10) and an inner liner (20; see paragraph 0060), wherein the inner liner and outer glove base element are bonded to each other (via bonding substance portions 30, see paragraphs 0063-0065) only at fingertips of the glove (see Fig. 4 and paragraph 0106), so as to reduce inter-slippage of the layers during use of the glove while reducing stiffness and maintaining maximum flexibility and tactility (see paragraphs 00073 and 00118 and Abstract).
	Therefore, based on Zaggl’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove together taught by Nakagawa, Thompson, Tschirch, and Topolkaraev, such that, other than the bonded cuffs of the inner glove and glove base element, the inner glove and glove base element would be bonded to each other only at fingertips of the glove, such that on a dorsal side, portions of the inner glove configured to correspond to first joints and second joints of a wearer’s fingers in finger members of the inner glove, and portions of the glove base element configured to correspond to the first joints and the second joints of the wearer’s fingers in finger members of the glove base element, would not be bonded to each other, as doing so would reduce inter-

	Regarding claim 2, the modified glove of Nakagawa (i.e., Nakagawa in view of Thompson, Tschirch, Topolkaraev, and Zaggl) is further disclosed wherein the first resin coating (3 of Nakagawa) is a foamed coating containing air cells (see paragraphs 0046, 0063, and 0084-0085 of Nakagawa).

Regarding claim 9, the modified glove of Nakagawa (i.e., Nakagawa in view of Thompson, Tschirch, Topolkaraev, and Zaggl) is further disclosed wherein a volume ratio of solid contents per unit volume 1 cm3 of the first resin coating (3 of Nakagawa) is not less than 30 volume % and not more than 90 volume % (see paragraphs 0085-0087 of Nakagawa).

Regarding claim 10, the modified glove of Nakagawa (i.e., Nakagawa in view of Thompson, Tschirch, Topolkaraev, and Zaggl) is further disclosed to comprise a second resin coating (4 of Nakagawa) that covers at least a part of an outer surface of the first resin coating (see Figs. 2-3 and paragraphs 0035 and 0064-0072) and has an outer surface, on which asperities are formed by any of: (a) forming the second resin coating using a resin comprising anti-slip particles; (b) treating the second resin coating with an organic solvent to form a swelling pattern; and (c) treating a surface of the second resin coating with deliquescent particles (see paragraphs 0064-0072 and 0098-0099 of Nakagawa; Nakagawa discloses wherein the anti-slip properties of the second resin coating can be enhanced by the inclusion of resin particles).
See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 11, Nakagawa, Thompson, Tschirch, Topolkaraev, and Zaggl together teach the limitations of claim 10, as discussed above.
Nakagawa further teaches wherein the second resin coating (4) has a solid content that is preferably no less than 20% by mass and no greater than 65% by mass (see paragraph 0093), but fails to wherein d3 is not less than 70 volume % and not more than 100 volume %, where d3 is a volume ratio of solid contents per unit volume 1 cm3 of the second resin coating.
However, Nakagawa further teaches wherein the solid content percentage of the second resin coating may be varied so as to provide a desired balance between flexibility and slip resistance/abrasion resistance (see paragraph 093). Nakagawa also teaches wherein a thickener may be used in order to adjust the viscosity (and therefore density) of the second coating layer, again to provide a desired balance between flexibility and slip resistance/abrasion resistance (see paragraphs 0094-0095).
See MPEP 2144.05.
Nakagawa also fails to explicitly teach wherein a volume ratio of solid contents per unit volume 1 cm3 of the second resin coating is more than the volume ratio of solid contents per unit volume 1 cm3 of the first resin coating.
However, as noted above, Nakagawa teaches wherein the solid content percentage of the second resin coating may be varied so as to provide the second resin coating with a desired balance between flexibility and slip resistance/abrasion resistance (see paragraph 093). Nakagawa also teaches wherein a thickener may be used in order to adjust the viscosity (and therefore density) of the second coating layer, again to provide the second resin coating with a desired balance between flexibility and slip resistance/abrasion resistance (see paragraphs 0094-0095).
Nakagawa further teaches wherein the solid content percentage and gas percentage of the first resin coating may also be varied so as to provide the first resin coating with a desired balance between strength/abrasion resistance and comfort resulting from moisture permeability and flexibility (see paragraphs 0086-0087).
and/or second resin coating, such that a volume ratio of solid contents per unit volume 1 cm3 of the second resin coating would be more than the volume ratio of solid contents per unit volume 1 cm3 of the first resin coating, so as to provide a desired balance between flexibility/comfort/moisture permeability and slip resistance/abrasion resistance/strength, since discovering the optimum or workable ranges of coating density involves only routine skill in the art. See MPEP 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732